              Case 4:20-cv-00188-JCH Document 24 Filed 08/28/20 Page 1 of 12




 1   JELLISON LAW OFFICES, PLLC
     36889 North Tom Darlington Drive
 2   Suite B7, Box 2800, #304
     Carefree, AZ 85377
 3   Telephone: (480) 659-4244
     Facsimile: (480) 659-4255
 4   E-mail: jim@jellisonlaw.com
     JAMES M. JELLISON, ESQ. #012763
 5   Attorney for the Sahuarita Defendants
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8   Freedom Christopher Austin Pfaendler,                   Case No.: 4:20-cv-00188-JGZ-PSOT
 9                          Plaintiff,                       SAHUARITA DEFENDANTS’
     vs.                                                     REPLY IN SUPPORT OF MOTION TO
10                                                           DISMISS
11   Town of Sahuarita, et. al.,                             (Oral Argument Requested)
12                          Defendants.
13
            Plaintiff must supply the contextually specific, clearly established law allegedly violated
14
     in order to deprive a public official of his or her entitlement to qualified immunity. Shafer v.
15
16   Cty. of Santa Barbara, 868 F.3d 1110, 1118 (9th Cir. 2017). And, the Ninth Circuit has made

17   clear that each defendant is entitled to an “individualized analysis” of qualified immunity.

18   Cunningham v. Gates, 229 F.3d 1271, 1289 (9th Cir. 2000). Instead of addressing the alleged

19   conduct of each individual person and presenting qualifying, clearly established law he asserts
20   was violated, Plaintiff lumps all the named individuals together, ascribes conduct (or knowledge)
21   to individuals that is not alleged, and, fails to identify clearly established law, as to each individual,
22   that has been allegedly violated.
23          Contrary to Plaintiff’s analytical approach, the Supreme Court “has repeatedly told
24   courts ... not to define clearly established law at a high level of generality.” Kisela v. Hughes,
25
     138 S.Ct. 1148, 1152 (2018) (internal quotation marks omitted). The Court has recently made
26
     clear that conformity with this analytical framework is necessary:



                                                         1
               Case 4:20-cv-00188-JCH Document 24 Filed 08/28/20 Page 2 of 12




 1               Specificity is especially important in the Fourth Amendment context, where
                 the Court has recognized that it is sometimes difficult for an officer to
 2               determine how the relevant legal doctrine, here excessive force, will apply to
 3               the factual situation the officer confronts. Use of excessive force is an area of
                 the law in which the result depends very much on the facts of each case, and
 4               thus police officers are entitled to qualified immunity unless existing
                 precedent squarely governs the specific facts at issue....
 5
     City of Escondido, Cal. v. Emmons, 139 S.Ct. 500, 503-04 (2019). In Emmons, the Court
 6
 7   described the lower court’s analytical error this way: “[t]he Court of Appeals should have asked

 8   whether clearly established law prohibited the officers from stopping and taking down a man

 9   in these circumstances.” 139 S.Ct. at 503-04. In his Response, Plaintiff has not asked or

10   answered the question posed by the Emmons Court as it would apply to the facts and claims in
11   his Complaint. In short, Plaintiff fails to identify clearly established law that has been allegedly
12   violated by any individually named Defendant, and they are entitled to qualified immunity on
13   Plaintiff’s constitutional claims. Before addressing the defenses substantively, however, a
14   comment on Plaintiff’s distortion of the standard of review is appropriate.
15          I.      PLAINTIFF ARGUES AN INCORRECT STANDARD OF REVIEW.
16          Plaintiff does not dispute that the Supreme Court’s pleading standard in Iqbal applies to
17   §1983 and state law claims. Plaintiff argues, however, that this Court is not confined to the
18   well-pled facts, but may deny a motion to dismiss by resorting to ill-defined and vaguely
19   identified “reasonable inferences.” A case relied on by Plaintiff, Starr v. Baca, 652 F.3d 1202
20   (9th Cir. 2011), is instructive on the quantum of fact allegations necessary to allege plausible
21   claims:
22          First, to be entitled to the presumption of truth, allegations in a complaint or
23          counterclaim may not simply recite the elements of a cause of action, but must contain
            sufficient allegations of underlying facts to give fair notice and to enable the opposing
24          party to defend itself effectively. Second, the factual allegations that are taken as true
25
26




                                                       2
             Case 4:20-cv-00188-JCH Document 24 Filed 08/28/20 Page 3 of 12




 1          must plausibly suggest an entitlement to relief, such that it is not unfair to requite the
            opposing party to be subjected to the expense of discovery and continued litigation. 1
 2
     Id. at 1216 (emphasis added). Accordingly, “the tenet that a court must accept as true all of the
 3
     allegations contained in a complaint ...” does not apply to legal conclusions. Ashcroft v. Iqbal,
 4
     556 U.S. 662, 678 (2009); see also Telesaurus VCP, LLC v. Power, 623 F.3d. 998, 1003 (9th
 5
 6   Cir. 2010). And, the court “cannot assume any facts necessary to [the plaintiffs'] ... claim that

 7   they have not alleged.” Jack Russell Terrier Network of Northern Calif. v. American Kennel

 8   Club, Inc., 407 F.3d 1027, 1035 (9th Cir. 2005). So, although Plaintiff speaks in terms of

 9   “reasonable inferences,” the Supreme Court speaks in terms of plausible claims, reliance on
10   well-pled facts, and avoiding assuming facts not alleged.           Conclusory, threadbare, and
11   incomplete allegations do not suffice to state a plausible claim, and certainly not one that
12   overcomes absolute or qualified immunity.
13          II.    PLAINTIFF FAILS TO SHOW A VIOLATION OF CLEARLY
14                 ESTABLISHED LAW AS TO FORMER SAHUARITA POLICE
                   OFFICER JOHN GEORGE.
15
                                              Unlawful Arrest
16
            Under Arizona law, “[a] person commits criminal trespass in the second degree by
17
     knowingly entering or remaining unlawfully in or on any nonresidential structure or in any
18
     fenced commercial yard.” A.R.S. § 13-1503(A). Plaintiff’s Complaint alleges the Walmart
19
     manager informed officers, including Officer George, that he had approached Plaintiff and
20
     asked him to remove his helmet in the store; Plaintiff ignored the request to remove his helmet;
21
     the manager followed Plaintiff around the store attempting to get his attention; and ultimately
22
23
24   1
       Plaintiff’s Response notes in several places that there may be facts he is unaware of because
25   discovery has not yet commenced. However, until a plausible claim has been alleged, a plaintiff
     is not entitled to engage in discovery, Starr, supra. Likewise, a defendant entitled to qualified
26   immunity should not be exposed to the burdens and expense of discovery. See, Siegert v. Gilley,
     500 U.S. 226, 236 (1991) (Kennedy, J. concurring in the judgment).


                                                      3
             Case 4:20-cv-00188-JCH Document 24 Filed 08/28/20 Page 4 of 12




 1   demanded that Plaintiff leave the store - which demand was also ignored. (Doc. 1, ¶¶ 33-35).
 2   Police can rely on a single victim witness when she “provides facts sufficiently detailed to
 3   cause a reasonable person to believe a crime had been committed and the named suspect was
 4   the perpetrator.” Peng v. Mei Chin Penghu, 335 F.3d 970, 978 (9th Cir. 2003); see also
 5   Martinez v. Simonetti, 202 F.3d 625, 634 (2nd Cir. 2000) (“[i]t is well-established that a law
 6
     enforcement official has probable cause to arrest if he received his information from some
 7
     person, normally the putative victim or eyewitness.”).      Even Plaintiff’s Response concedes
 8
     that probable cause may be based on the account of a single eyewitness, even if there are
 9
     internal discrepancies in that witness’ account. See, Doc. 23, pg. 3, nt. 2, citing Lallemand v.
10
     Univ. of Rhode Island, 9 F.3d 214 (1st Cir. 1993).
11
            The statements of a store manager or property owner that a person who was instructed
12
     to leave has nonetheless remained on premises has routinely been held to support probable
13
     cause, or arguable probable cause, 2 for arrest on the crime of trespass. See, Blankenhorn v.
14
15   City of Orange, 485 F.3d 463, 472-73 (9th Cir. 2007) (probable cause established where officers

16   informed by property owner that plaintiff had been trespassed but remained on property);

17   Johnson v. McCarver, 942 F.3d 405 (8th Cir. 2019) 3 (arguable probable cause exists where

18
19   2
       Plaintiff’s Response ignores that arguable probable cause is the operative standard in
20   determining whether to apply qualified immunity to an unlawful arrest claim. See Henry v.
     Bank of America Corp., 522 Fed.Appx. 406, 408 (9th Cir. 2013).
21
     3
22     The two cited 2019 decisions post-date the event in question. That does not make them any
     less important to show that the law remains in favor of the Sahuarita Defendants. To be sure,
23   on the issue of clearly established law, “a reasonable officer is not required to foresee judicial
     decisions that do not yet exist in instances where the requirements of the Fourth Amendment
24
     are far from obvious.” Kisela, 138 S. Ct. at 1154. However, it is not the Defendants’ burden
25   to show clearly established law. Shafer, supra. The Officers here need only show that the
     constitutional question implicated by the alleged conduct remains subject to debate in the
26   courts. Washington v. City of Los Angeles, 791 F. Appx. 683 (9th Cir. 2020). Logically, that
     can be shown through reported decisions that both pre- and post-date the subject event.


                                                     4
                Case 4:20-cv-00188-JCH Document 24 Filed 08/28/20 Page 5 of 12




 1   nightclub security informed officers they had asked suspect to leave the premises, and he
 2   refused); Defrates v. Podany, 789 Fed.Appx. 427, 431 (5th Cir. 2019) (arguable probable cause
 3   where officers were aware a trespass warning was given and were told the suspect returned to
 4   the property, even though suspect claimed he was going to get a drink of water and had done
 5   nothing wrong); Russell v. The Journal News, 672 Fed.Appx. 76, 80 (2nd Cir. 2016) (arguable
 6
     probable cause shown where property owner showed police a trespass letter they alleged was
 7
     given to suspect, who later returned to the property).
 8
              In his Response, Plaintiff first argues that the store manager’s account of events “lacked
 9
     credibility” because his story changed throughout the interaction with officers and he is alleged
10
     to be “emotionally unhinged.” See, Doc. 23, pg. 3, lls. 3 – 8. Plaintiff’s Complaint belies
11
     these arguments. First, there is nothing inconsistent about the manager’s alleged report to
12
     police that he asked Plaintiff to remove his helmet but was ignored, followed Plaintiff around
13
     the store in an attempt to get his attention, and ultimately demanded Plaintiff leave the store
14
15   only to be ignored. See, Doc. 1, ¶¶ 33-35. These different observations are not inconsistent,

16   and certainly do not reflect a “changed” version of events. Second, the Complaint does not

17   refer to the Walmart manager as “unhinged,” but, rather, increasingly “histrionic” 4 as he

18   conveyed his version of events to the Officers. See, Doc. 1, ¶ 34.           Ultimately, however,
19   Plaintiff concedes that internally inconsistent statements from a reporting victim do not negate
20   probable cause. Doc. 23, nt. 2, citing, Lallemand, supra. Whether the Walmart store manager
21   actually told Plaintiff to leave the store is not the material question; rather, what is important is
22   that the Walmart store manager reported that as fact to the Officers. See, e.g., Granito v. Tiska,
23   120 Fed.Appx. 847, 850 (2005) (“[i]n determining that Tiska had arguable probable cause, we
24
25
26   4
         Overly theatrical or melodramatic in character or style; but not deceptive or un-credible.



                                                       5
             Case 4:20-cv-00188-JCH Document 24 Filed 08/28/20 Page 6 of 12




 1   note that – regardless of whether Hrazanek had, in fact, ever told Granito to stay off the property
 2   – Hrazanek told Tiska that he had done so”).
 3          Plaintiff next argues that Plaintiff’s version was that his helmet prevented him from
 4   hearing the store manager, and the Officers did not give that version due credit. See, Doc. 23,
 5   pg. 3, lls. 9 – 15. Again, Plaintiff’s Response accepts that the Officers were not constitutionally
 6
     obligated to credit Plaintiff’s version over the complaining party. Doc. 23, pg. 3, lls. 12-15.
 7
     Indeed, the Complaint alleges that when Officer George got closer to Plaintiff and raised his
 8
     voice, Plaintiff was able to hear Officer George even though he was still wearing the helmet.
 9
     Doc. 1, ¶ 30. In making this argument, Plaintiff not only ignores his own fact allegations, but
10
     also ignores the principle that “[o]nce probable cause has been established, a law enforcement
11
     officer is not ‘required by the Constitution to investigate independently every claim of
12
     innocence, whether the claim is based on mistaken identity or a defense such as lack of requisite
13
     intent.’” Broam v. Bogan, 320 F.3d 1023, 1032 (9th Cir. 2003). And, contrary to Plaintiff’s
14
15   arguments, Plaintiff’s ability to hear Officer George is inconsistent with his claimed inability

16   to hear the Walmart store manager.

17          Finally, Plaintiff argues that the Officers should have reviewed the Walmart surveillance

18   footage prior to making an arrest decision. See, Doc. 23, pg. 4, lls. 7 – 16. 5 Again, however,
19   once probable cause has been established, there is no constitutional duty to investigate further
20   before making an arrest. Broam, supra. Plaintiff relies solely on the Fourth Circuit’s decision
21   in Clipper v. Takoma Park, 876 F.2d 17 (4th Cir.1989). There, the Fourth Circuit held that a
22   law enforcement officer's failure to pursue an easily obtainable piece of information that could
23   completely exculpate a suspect weighed heavily against a finding that the officer's conduct was
24
25
     5
      Plaintiff makes some gratuitous arguments about Officer George’s alleged colorful language
26   directed at Plaintiff, but provides no argument or authority that the language is an issue of
     constitutional dimension.


                                                     6
             Case 4:20-cv-00188-JCH Document 24 Filed 08/28/20 Page 7 of 12




 1   reasonable. However, Clipper does not hold that further investigation is required, and is
 2   decided on a markedly different set of facts. Instead, the Clipper decision found that the
 3   officer’s failure to further investigate given the officer’s knowledge that information upon
 4   which he was relying was speculative provided a sufficient evidentiary basis for a jury verdict
 5   in the plaintiff’s favor. Accordingly, Clipper does not support Plaintiff’s argument that
 6
     probable cause was lacking at the time of his arrest simply because the Officers did not review
 7
     store surveillance footage before making the arrest. Indeed, even in the Fourth Circuit,
 8
     although an officer may not disregard readily available exculpatory evidence of which he is
 9
     aware, the failure to pursue a potentially exculpatory lead is not sufficient to negate probable
10
     cause. Smith v. Reddy, 101 F.3d 351, 357 (4th Cir. 1996).        The issue with the surveillance
11
     footage here is much closer to Reddy, than the situation addressed in Clipper.
12
            Although Plaintiff makes a cursory argument that no reasonable officer could have
13
     found probable cause for the crime of disorderly conduct, he does not support that argument
14
15   with an analysis of the facts alleged in the Complaint, the elements of the statute, or any citation

16   to clearly established law. Indeed, this is where Plaintiff fails completely in his Response on

17   the issue of qualified immunity. Neither Lallemand nor Clipper are sufficient to answer the

18   question of whether Plaintiff’s arrest upon the information from the Walmart store manager
19   sufficiently shows a violation of clearly established law as that terms is defined by the Supreme
20   Court. Indeed, a single case from the Fourth Circuit – as a matter of law – is insufficient to
21   provide clearly established law for an officer in the Ninth Circuit. “Clearly established” means
22   that, at the time of the officer's conduct, the law was sufficiently clear that every reasonable
23   official would understand that what he is doing “is unlawful.” D.C. v. Wesby, 138 S. Ct. 577,
24
     589 (2018) (emphasis added).          To provide that kind of notice, precedent must be
25
     “‘controlling’—from the Ninth Circuit or the Supreme Court—or otherwise be embraced by a
26




                                                      7
             Case 4:20-cv-00188-JCH Document 24 Filed 08/28/20 Page 8 of 12




 1   ‘consensus’ of courts outside the relevant jurisdiction,” Sharp v. Cty. of Orange, 871 F.3d 901,
 2   911 (9th Cir. 2017), quoting Wilson v. Layne, 526 U.S. 603, 617 (1999).
 3                                           Post-Arrest Search
 4          Plaintiff’s Complaint does not allege Officer George was involved in a post-arrest search
 5   of Plaintiff, and his Response offers no clearly established law that was violated by George.
 6
                             Malicious Prosecution as a Constitutional Claim
 7
            Plaintiff’s Response makes no argument that Officer George engaged in a malicious
 8
     prosecution in violation of the Constitution, or violated clearly established constitutional law.
 9
          Fifth and Fourteenth Amendment Due Process Regarding Reasonable Investigation
10
            While the Eighth Circuit recognized a “substantive due process cause of action
11
     for reckless investigation,” Amrine v. Brooks, 522 F.3d 823, 833 (8th Cir.2008), the Ninth
12
     Circuit has not recognized a constitutional violation labelled as such. See, e.g., Tennison v.
13
     City and Cty. of San Francisco, 570 F.3d 1078, 1090 (9th Cir. 2009). What the Ninth Circuit
14
15   does recognize is that police have a constitutional duty to refrain from intentionally withholding

16   material, exculpatory evidence. Carrillo v. County of Los Angeles, 798 F.3d 1210, 1228 (9th

17   Cir. 2015). Similarly, in Devereaux v. Abbey, 263 F.3d 1070 (9th Cir. 2001), the Ninth Circuit

18   recognized that the deliberate fabrication of evidence may serve as a basis for a due process
19   claim. As the Sixth Circuit noted, a plaintiff's due process claims cannot survive a motion to
20   dismiss to the extent they are premised on an alleged improper investigation. See Mitchell v.
21   McNeil, 487 F.3d 374, 376-77 (6th Cir. 2007). In Mitchell, the court held that the plaintiff could
22   not state a viable substantive due process claim based on the defendant officers' alleged failure
23   to adequately investigate an accident in which the plaintiff’s child died after being struck by
24
     the personal vehicle of a police officer being driven by a police informant. Id. at 378-79. The
25
     court reasoned, correctly: “There is no statutory or common law right, much less a
26
     constitutional right, to an investigation.” Id. at 378



                                                      8
             Case 4:20-cv-00188-JCH Document 24 Filed 08/28/20 Page 9 of 12




 1          In this case, Plaintiff fails to state a plausible, or even cognizable claim. To the extent
 2   Plaintiff asserts only a “reckless investigation,” that is not a cognizable, constitutional claim. 6
 3   To the extent Plaintiff claims a Brady-type violation, his Complaint alleges neither the
 4   withholding of material, exculpatory evidence, the intentional fabrication of evidence, nor a
 5   conviction based on such evidence. Plaintiff has not shown Officer George violated clearly
 6
     established law. Both Armine and Tennison are decided on completely different facts, and
 7
     discuss principles of law only at the highest levels of generality.
 8
            III.   PLAINTIFF FAILS TO SHOW A VIOLATION OF CLEARLY
 9                 ESTABLISHED LAW AS TO SAHUARITA POLICE OFFICERS
                   RIVERA, VILLANUEVA, AND COLLIER.
10
            Neither Plaintiff’s Response nor his Complaint specifically discuss Sahuarita Officers
11
     Rivera, Villanueva, or Collier, other than to allege in the Complaint that they responded to the
12
13   Walmart. Doc. 1, ¶ 26. This is insufficient to plausibly plead a constitutional claim, much less

14   conduct that plausibly shows a violation of clearly established law. See, Barren v. Harrington,

15   152 F.3d 1193, 1194 (9th Cir. 1998) (“[t]o overcome qualified immunity, a plaintiff “must allege

16   facts, not simply conclusions, that show that an individual was personally involved in the
17   deprivation of his civil rights”). To be complete, however, these Defendants also incorporate the
18   arguments raised on behalf of Officer George.
19          What Plaintiff does argue is that the “officers who responded to the scene,” are alleged to
20   have constitutional liability based on the “integral participant” theory.   First, the U.S. Supreme
21   Court has never recognized the “integral participant” theory of constitutional liability and the
22
23
     6
        Nor can the claim be sustained under the Fifth or Fourteenth Amendments.
24
     The Due Process Clause of the Fifth Amendment applies only to actions of
25   the federal government—not to those of state or local governments. Schweiker v. Wilson, 450
     U.S. 221, 227 (1981); Lee v. City of Los Angeles, 250 F.3d 668, 687 (9th Cir. 2001). The
26   Fourteenth Amendment does not provide protection against a criminal prosecution without
     probable cause, Albright v. Oliver, 510 U.S. 266, 268 (1994).


                                                      9
             Case 4:20-cv-00188-JCH Document 24 Filed 08/28/20 Page 10 of 12




 1   theory actually runs counter to U.S. Supreme Court jurisprudence in Ashcroft v. Iqbal, 556 U.S.
 2   662, 676 (2009) (“a plaintiff must plead that each Government-official defendant, through the
 3   official's own individual actions, has violated the Constitution.”). Second, Plaintiff has failed
 4   to plead a plausible claim of constitutional liability on the integral participation theory that
 5   withstands the application of qualified immunity. Similar to the fact allegations of this case, in
 6
     Torres v. City of Los Angeles, the Ninth Circuit found that a detective was not an integral
 7
     participant in an allegedly unlawful arrest, in part because she “was not present [at the arrest],
 8
     and there is no evidence that [she] instructed the other detectives to arrest [the plaintiff] or that
 9
     any of those detectives consulted with her before making the arrest.” 548 F.3d 1197, 1206 (9th
10
     Cir. 2008). Even assuming – and in the absence of any well-pled fact allegations - that other
11
     officers were “integral participants,” that theory of liability is not sustainable where all of the
12
     involved officers are entitled to qualified immunity because no clearly established law was
13
     violated. Boyd v. Benton, 374 F.3d 773, 784 (9th Cir. 2004).
14
15          IV.    PLAINTIFF’S ASSERTION OF EQUITABLE RELIEF DOES NOT
                   PRECLUDE THE COMPLETE DISMISSAL OF ALL INDIVIDUALS
16                 FROM THE FEDERAL CLAIMS.
17          Plaintiff seeks declaratory relief to have this Court label past conduct as a constitutional
18   violation, and equitable relief directed at the Town to institute additional policies and training.
19   Although applying qualified immunity eliminates claims for damages, the assertion of
20   declaratory or equitable relief does not keep the individual Officers in this case on the federal
21   claims if qualified immunity is applied. First, any relief mandating additional policies or
22
     training is directed at the Town, and there are no allegations that former Officer George, or
23
     current Officers Rivera, Villanueva, or Collier have the ability to institute such prospective
24
     relief. As for declaratory relief, when it “will neither serve a useful purpose in clarifying and
25
     settling the legal relations in issue nor terminate the proceedings and afford relief from
26
     uncertainty and controversy faced by the parties,” it should be denied. U.S. v. Washington, 759



                                                      10
             Case 4:20-cv-00188-JCH Document 24 Filed 08/28/20 Page 11 of 12




 1   F.2d 1353, 1357 (9th Cir. 1985). When there is no ongoing violation, “[t]he issuance of a
 2   declaratory judgment ... would have much the same effect as a full-fledged award of damages
 3   or restitution” and, is barred. Green v. Mansour, 474 U.S. 64, 73 (1986). Here, there is no
 4   ongoing violation involving the individual Officers, and there is no useful purpose in clarifying
 5   or settling the legal relation between them and Plaintiff vis-à-vis the federal claims.
 6
            V.     PLAINTIFF FAILS TO ARGUE WELL-PLED FACTS OR LAW
 7                 SUPPORTING A MONELL CLAIM.

 8          In his Response, Plaintiff does not even pretend to have pled a plausible Monell claim

 9   against the Town arising from policy, custom, or practice. See, Doc. 23, pg. 7, lls. 14-23.
10   Instead, Plaintiff blames his situation on the affirmative initiation of active shooter training by
11   the Town. The failure to train claim, however, is a claim based on inaction and indifference,
12   not the affirmative institution of a training program. More than that, the idea that active shooter
13   training – a necessity in our world today – caused unconstitutional consequences for Plaintiff
14   is simply not plausible. Case v. Kitsap Cty. Sheriff's Dep't, 249 F.3d 921, 932 (9th Cir. 2001)
15
     (“[N]or can [municipal] liability be predicated on the isolated sporadic events ....”); see also,
16
     McFarland v. City of Clovis, 163 F.Supp.3d 798, 806 (E.D. Cal. 2016) (“Alleging that training
17
     is ‘deficient’ or ‘inadequate’ without identifying a specific inadequacy is conclusory and does
18
     not support a plausible claim.”).
19
            VI.    PLAINTIFF FAILS TO ARGUE PLAUSIBLY PLED STATE LAW
20                 CLAIMS.
21          Plaintiff’s Response makes no effort to show any state law claim has been plausibly
22   pled. While Plaintiff does make factual arguments about Lt. Almodova’s alleged statements
23   to the media, he does so for purposes of promoting a non-claim (false light invasion of privacy),
24   rather than the pled claim (defamation). Because he fails to make any argument that his existing
25
     state law claims have been plausibly pled, they must be dismissed.
26




                                                     11
            Case 4:20-cv-00188-JCH Document 24 Filed 08/28/20 Page 12 of 12




 1          VII.   CONCLUSION.
 2          For all of the reasons above and those contained in the original Motion to Dismiss,
 3   Plaintiff’s Complaint must be dismissed in its entirety as to the Sahuarita Defendants.
 4          DATED this 28th day of August, 2020.
 5
                                               JELLISON LAW OFFICES, PLLC
 6
 7
                                               By: s/ James M. Jellison
 8                                             Attorneys for the Sahuarita Defendants
 9                          CERTIFICATE OF FILING AND SERVICE
10          I hereby certify that on August 28, 2020, I electronically transmitted the attached
     document to the Clerk’s office using the CM/ECF system for filing and to the following
11   registrant:
12   Richard Wintory
     1 South Church Avenue, Ste. 1200
13   Tucson, Arizona 85701
     Richard.Wintory@nextchapterlaw.com
14   Attorney for Plaintiff
15
16   s/James M. Jellison

17
18
19
20
21
22
23
24
25
26




                                                   12
